This is an appeal by Adrien Winston Vollmer and Frederick Wick Vollmer, owners, as tenants in common, of the premises situate at 1436 South Penn Square, Philadelphia, from the 1941 tax assessment on the property, as reduced by the learned court below.
This real estate is strictly commercial. It has a frontage of 26 feet on South Penn Square and a depth of 75 feet, and has upon it a three and a half-story brick building, which is antiquated and has little utility. For many years the property has been vacant, with the exception of the first floor, which for a long period of time up until shortly before the end of 1941, was leased for use as a lunch room and keymaker's shop. Separating this property from South Fifteenth Street, is a narrow strip of ground four feet in width and extending back along that street the full depth of these premises, upon which is erected a one-story structure, occupied by an orange juice stand, stationery stall and jewelry shop. The subject propertyis without light, air, or access from Fifteenth Street and has no rear or side street or alley access. *Page 225 
The city assessor fixed the assessment at $209,000, which the Board of Revision of Taxes of the City and County of Philadelphia sustained. On appeal, the court of common pleas reduced the assessment to $182,000. The owners not being satisfied, took this appeal.
At the hearing in the court below, to meet the burden placed upon them by the admission of the assessment made by the proper officers and approved by the Board of Revision, appellants called a real estate expert, who testified that, in his opinion, the value of the real estate was $104,000. This witness stated that the fact the premises were but four feet from the corner of South Fifteenth Street in no way enhanced their value, and that the property had no corner influence. He said he knew sales and holding prices, and mentioned a sale of adjoining property to Bond Bakers. He added that since the taxes on the property are $6,000 a year, and the income from rent but $4,080 a year, when rented, the property has not been self-supporting for many years; and that it would take an income of at least $16,000 a year to justify a valuation of $200,000. The tenant, who had operated the lunch room on the first floor for years was called. She stated that at least three times as many people used South Fifteenth Street as this portion of South Penn Square, that in the last ten years the type of business in the locality had deteriorated materially, and, in describing the various tenancies on South Penn Square from South Fifteenth Street eastward, said ". . . the little store at the corner [an orange juice stand]; then myself, then a saloon, barber shop, stationery store and a taproom, a watch store —".
The assessor, testifying on behalf of the city, stated that he assessed the property at $209,000, using a base rate of $6,500 a front foot for a depth of 100 feet, less the amount of approximately $1,500 a front foot because these premises are but 75 feet in depth, making a total of $131,000, or approximately $5,038 a front foot, to which he added the sum of $78,000 for corner influence. *Page 226 
The other city witness, a real estate man, fixed the value of the land at $208,000, of which he said $80,000 was for corner influence. He testified: "If you wanted to build it and take in the corner . . . and build up an area, you could get almost a stupendous price, probably far above whatever the assessment would be worth". He said the property has a value today and in the future "for whatever you can do if you have a corner — for assemblage". He said further the property has "strategic value" because "you prevent the people who own that four feet from using it". How this could be done he did not say. The testimony of this witness shows clearly that he entirely disregarded the rule of market value in making his valuation, and that he was greatly and improperly influenced by the erroneous idea that appellants had control of or could get at their pleasure the four-foot strip that separates their property from South Fifteenth Street, and that therefore their property actually was a corner property and should be valued as such. This testimony was so highly speculative and fantastic, so unreasonable, it offered no help to the court in determining market value. "An estimate of what property will be worth at a future day, or in an altered condition is entirely without guide or measure, and must be wholly fanciful": Watson v. ThePittsburgh and Connellsville Railroad Co., 37 Pa. 469, 481;City of Philadelphia v. Linnard, 97 Pa. 242; Chatfield v. Boardof Rev. of Taxes, 346 Pa. 159, 29 A.2d 685. The testimony of the witness was incompetent and should have been stricken out.
The city witnesses gave no sales or holding prices to support their opinions and refused or failed to consider a recent sale in the vicinity — that of the abutting property at 33 South Fifteenth Street, purchased by Bond Bakers for the price of $80,000, or $4,705 a front foot, which sale was approved by the Orphans' Court. That property, which prevents rear access to the property of appellants, has a frontage of 17 feet on South Fifteenth Street and extends back eastwardly a distance *Page 227 
of 78 feet along Ranstead Street, a narrow alley running parallel to South Penn Square.
The testimony of the assessor was interesting and challenging: when asked if he had considered the property next door, he answered: "Well, this particular lot, 1432-34, is exactly the same size as the subject property. That particular land . . . is now assessed at $131,000 . . . They are both assessed from South Penn Square and their value from South Penn Square is $131,000. But this particular property is situated four feet from the corner. There is now a corner influence of $78,000. instead of $185,250 [he had been considering the Zangerle Table for corner influence and the Hoffman-Neill Table for depth purposes but claimed to have abandoned these "scientific systems" when he found they led him to a perfectly ridiculous conclusion, that this property had a value of $327,210, of which $185,250 was for corner influence]. Now there is a case where you have to disregard tables; where they conflict with your personal judgment and common sense, you cannot use them." He admitted that he had not assessed the adjoining property, 1432-34, which was but 30 feet from South Fifteenth Street, anything for corner influence. To say the least, the testimony of the assessor was confused and conflicting and not convincing. He concluded by remarking "there is no other situation comparable to this one. This happens to be a unique situation in the City of Philadelphia." His testimony, too, as to value, was incompetent and should have been disregarded.
In Philadelphia assessments of property for tax purposes must be made in compliance with the Act of June 27, 1939, P. L. 1199. Section 13 of that statute provides: "All property within the county now or hereafter made taxable by law, shall be valued and assessed by the assessors and by the board at theactual value thereof." (Italics added.) We said in Hudson CoalCompany's Appeal, 327 Pa. 247, 251, 193 A. 8, in interpreting this same phrase in the General County Assessment Law of *Page 228 
May 22, 1933, P. L. 853: "This means nothing more or less than market value. We have defined market value as the price which a purchaser willing but not obliged to buy, would pay an owner, willing but not obliged to sell, taking into consideration all uses to which the property is adapted and might in reason be applied". We said in Harleigh Realty Co.'s Case, 299 Pa. 385,387, 149 A. 653, "If fixing assessments were only a problem in mathematics or an exercise to demonstrate a theory, it might be that the arguments of the representatives of the city could prevail, but the question is one of taxation and 'Taxation is a practical and not a scientific problem': P.  R. C.  I. Co. v.Northumberland Co. Comrs., 229 Pa. 460, 471; Com. v. P. R. R.Co., 297 Pa. 308, 315; Farmers Loan  Trust Co. v. Minnesota, U.S. Sup. Ct., Jan. 6, 1930. 'Scientific formulas, arithmetical deductions and mental contemplations have small value in making assessments under our practical system of taxation': Kemble'sEst., 280 Pa. 441, 445. We learn from the record that in making up its assessments the city called to its aid an appraisal company, which made certain calculations in accordance with the formulas adopted by it. Each calculation was based on the value of a basic unit of ground 100 feet in depth by one foot in breadth. It would be surprising to learn that any property in the city had ever been actually bought and sold on such a basis."
In the instant case there is no uniformity of assessment. This was found as a fact by the learned court below and given as a reason for reducing the assessment. It is also shown with precision by the Columnar Statement of "Land Assessments Only — S. Penn Square" furnished by the city covering the years 1934 through 1941. This Statement shows for those years that the assessment on this property was maintained at $209,000 while the assessment of every other inside property in the block was reduced from 23 to 44 per cent. The action *Page 229 
of the learned court in reducing the assessment did away entirely with the prima facie case of the city.
Appellants contend there is no competent testimony to support the conclusion of value of the learned court below, that it is against the weight of the evidence, and that it is based upon error in believing that the prima facie case of the city had not been overcome.
In this type of case the weight of the evidence is before this Court: Chatfield v. Board of Rev. of Taxes, supra. The findings of fact of the court below have great weight and we will not set them aside unless clear error appears. In the appeal the proceeding is not de novo but if the findings of fact of the court below are not based on the weight of the testimony they will be set aside by us: American Academy ofMusic Appeal, 321 Pa. 433, 184 A. 657; Westbury Apartments,Inc., Appeal, 314 Pa. 130, 170 A. 267; Lehigh  Wilkes-BarreCoal Co.'s Assessment, 298 Pa. 294, 148 A. 301. While it was not the intention of the Legislature to make this Court a super-board-of-revision of taxes, yet, as was said, in GlenAlden Coal Co. v. Commissioners, 345 Pa. 159, 167, 27 A.2d 239: "If the conclusions of the court below are in whole or in part based on impractical considerations or, conversely, if thecourt below fails to give any weight or due weight to apractical consideration relevant to the issue trying, it is our duty to reverse or appropriately modify its decree."
There is some confusion in the record as to what amount the court allowed for corner influence, $1,540 or $1,962 a front foot. This was occasioned by an error of the court in concluding that the agreed basic assessment, before corner influence, was $5,460 a front foot ($141,960) while in fact it was $5,038 a front foot ($131,000). This is shown by the testimony of the assessor, who made the assessment and should know most about it; he said this property and that next door were alike and assessed at $131,000, to which he added $78,000 against the instant property for corner influence. And *Page 230 
this is conclusively proven by simple mathematics. If the assessor's $78,000 is added to the $141,960 the result is bound to be $219,960. All agree the assessment was $209,000. But if the assessor's $78,000 is added to the $131,000, which he says was the base, the result is $209,000 — the exact amount of the assessment. Since the court reduced the assessment by $27,000, from $209,000 to $182,000, and did not disturb the basic rate, he actually took off $1,038 a front foot for corner influence, leaving the assessment for that purpose, $1,962 a front foot.
Whatever amount the court allowed for corner influence makes little difference, because the record is devoid of competent testimony to support his finding that the property has a market value of $182,000 for tax purposes. When the learned court below concluded that the prima facie case was overcome, as is shown by the reduction of the assessment, there was nothing left to justify his finding as to value. "In tax cases, like all others, courts must be guided by the evidence in determining what are proper valuations": Kemble's Estate, supra; Pennsylvania Stave Co.'s App., 236 Pa. 97, 84 A. 761.
Decree reversed, and a new trial ordered.
Mr. Chief Justice MAXEY concurs in the result.